845 F.2d 326
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leland GRAHAM and Monine Graham, Plaintiff-Appellants,v.Grover P. SCHOOLER, Defendant-Appellee.
Nos. 87-5238, 87-5290.
United States Court of Appeals, Sixth Circuit.
April 19, 1988.

Before WELLFORD and ALAN E. NORRIS, Circuit Judges, and JULIAN A. COOK, Jr., District Judge.*
PER CURIAM.


1
Plaintiffs Leland and Monine Graham appeal the judgment granted defendant Grover Schooler on their complaint, and defendant in turn appeals the judgment granted plaintiffs on his counterclaim.  This civil action was tried to a magistrate.


2
Having thoroughly considered the record on appeal, the briefs of the parties, and the arguments of counsel, we conclude that the findings of the magistrate are not clearly erroneous, that his conclusions of law are proper, and that the judgments should be affirmed.


3
Accordingly, for the reasons set forth in the memorandum opinion and order of the magistrate, dated February 10, 1987, the judgments of the district court are affirmed.



*
 The Honorable Julian A. Cook, Jr., United States District Judge for the Eastern District of Michigan, sitting by designation